Citation Nr: 1539592	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent from March 23, 2012 for posttraumatic stress disorder (PTSD) with depressive and cognitive disorders.

2.  Entitlement to a total disability rating based upon individual unemployability
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

During the pendency of the appeal, an April 2012 RO decision increased the disability rating for PTSD from 10 percent to 50 percent, effective March 23, 2012, the date of a VA examination.  However, as this grant does not represent a total grant of benefits sought on appeal the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2014 decision, the Board denied an initial evaluation in excess of 10 percent prior to March 23, 2012, and in excess of 50 percent thereafter for PTSD and remanded the claim or TDIU.  The Veteran appealed this determination to the Court.  The Court subsequently granted a December 2014 Join Motion for Partial Remand (JMR) which had the effect of vacating that portion of the Board's May 2014 decision which denied a disability rating in excess of 50 percent for PTSD effective March 23, 2012.  The Court explicitly took no action on that portion of the Board's decision which denied an initial evaluation in excess of 10 percent prior to March 23, 2012 for PTSD; thus, that portion of the Board's decision remains undisturbed and final, and the issue on appeal, as recharacterized by the Court, is reflected on the first page of this action.  

The Board remanded the claims in January 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From March 23, 2012, the Veteran's PTSD has been manifested by symptoms which most nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  The Veteran is in receipt of a 100 percent schedular rating for prostate cancer, effective March 2007, and special monthly compensation at the S-1 rate for additional service-connected disabiltieis independently ratable as 60 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent from March 23, 2012, for PTSD with depressive and cognitive disorders have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014) 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411.  (2015).

2.  The issue of entitlement to a TDIU is moot. Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994); Bradley v. Peake, 22 Vet. App. 280 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the issue on appeal concerns an initial rating for PTSD and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 
38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, Social Security Administration records, and the Veteran's statements. 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The RO fully complied with the January 2015 Board remand instructions to obtain recent VA treatment records pertaining to the claim.  The Veteran was also afforded VA psychiatric examinations in July 2014 and June 2012.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.   For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in March 2012 and before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing in September 2013.  Transcripts of these hearings are of record.  The DRO and undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with hearing duties or identified any prejudice in the conduct of the two hearings.  The Board therefore finds that the DRO and undersigned VLJ properly complied with the hearing officer duties as described in Bryant v. Shinseki, 23 Vet App 488, 493 94 (2010).

Increased Evaluation

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his PTSD.  For the reasons that follow, the Board concludes that a rating of 50 percent most closely reflects the Veteran's symptoms and that no increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran was afforded a VA examination in March 2012.  At that time, the examiner continued the diagnoses of PTSD, depressive disorder NOS and cognitive disorder NOS.  The Veteran reported that he was sometimes irritable at home was having trouble getting close to his son and preferred to stay in his room most of the time.  He reported a good relationship with his daughter but denied having any friends for a long time.  The examiner endorsed the following symptoms related to the Veteran's diagnoses: depressed mood, anxiety, panic attacks that occur weekly or less often, impairment of short term and long term memory (for example retention of only highly learned material while forgetting to complete tasks) circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships difficulty in adapting to stressful circumstances including work or a work like setting, inability to establish and maintain effective relationships.  The examiner concluded that the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  

In support of his TDIU claim the Veteran submitted a July 2012 letter from his treating VA psychiatrist that confirmed his ongoing treatment of the Veteran's psychiatric issues since December 2010.  The doctor noted that the Veteran had made a considerable amount of progress, but that he still displayed noticeable symptoms in the form of memory deficits, impaired concentration, low frustration threshold, poor understanding of social boundaries as well as negative affective states.  The doctor found that the Veteran was unemployable with a guarded prognosis such that he "[did] not expect [the Veteran] to improve from a psychiatric standpoint at any time in the foreseeable future."  He noted the Veteran's condition would "definitely deteriorate if [the Veteran] [were] placed in a perceivably stressful employment environment."  The July 2012 letter suggests that the Veteran cannot work due to his PTSD, but also notes that the Veteran's condition has improved.  The letter indicates that the Veteran is more capable of functioning appropriately in less stressful environments.  

VA treatment records beginning in March 2012 document the Veteran's participation in recreational art therapy, during which time he participated in art projects and conversed with his peers and staff members.  In April 2012 he reported that his son was becoming more involved with him due to his age related changes.  In May 2012, he remained stable with some residual flashbacks.  His physician noted that the potential hazards from increasing the Veteran's psychotropic medications outweighed the benefits given his cardiac condition.  Thus, VA treatment records from March to May of 2012 show generally stable symptoms, with improved relationships with peers and family.  

A June 2012 social work telephone notation regarding his search for housing documents that the Veteran was very pleasant, sociable and enjoyed spending time with other Veterans.  Pastoral notes from June and July 2012 document that the Veteran was engaged in worship services which were an important part of his life.  However, also in June 2012, the Veteran reported that symptoms of numbing avoidance, and irritability were causing problems at home with his son.  His daughter accompanied him to the visit and they discussed pursuing an alternate housing arrangement.  At a subsequent appointment that same month he reported the relationship with his son was somewhat stabilized and that his daughter was helping him look for housing.  

At a primary care consultation with a behavioral health specialist in early July 2012, the Veteran reported trouble sleeping and nightmares.  He stated that it was time for him to move out of his son's home, where he had lived for 10 years.  He reported having to stop recreational gardening due to pain but that he enjoyed coming to VA to be friendly with other Veterans.  At a subsequent visit that same day with his treating psychiatrist, the Veteran reported that the relationship with his son was corrected and he remained excited about his granddaughter's birth in August.  

The Veteran testified before the undersigned VLJ at a September 2013 Board hearing during which he reported ongoing psychiatric VA treatment.  His reported symptoms included fatigue, trouble sleeping, diarrhea, faintness, depression, frustration, nightmares, flashbacks, low energy, and isolation.  He further reported that at least some of the symptoms occurred on a daily basis.  He stated that he was attending weekly group therapy and that he attended individual counseling with the doctor "now and then" and that it would "probably pick up."  The Veteran reported he was unable to work due to his PTSD symptoms, including poor concentration, confusion, and racing thoughts.  He denied any hospitalizations for his PTSD but reported his condition had worsened since the VA examination in March 2012 because he had "become unaware of what's going on and why it's going on" and subsequently stated that he felt his severity of symptoms went back to the time he filed his claim in January 2011.

At a July 2014 VA examination, the assessment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He reported that he lives alone and has a "good" relationship with his son and daughter.  He has not worked since 2010 when he was working for a home improvement store as a lot attendant.  He reported that he had to stop working because or residuals of prostate cancer and being exhausted.  He stated that he is currently bothered by thoughts of Vietnam, the government, and "memory problems off and on."  He takes prescribed psychiatric medications and he says it helps him.  He is also part of the Mindfulness Group therapy and he says that has helped also.  He reported some difficulties with irritable behavior and sleep disturbances.  

The examiner endorsed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner observed that the Veteran uses a walker and wears a very unusual hat that draws attention to him.  He was unshaven.  His behavior was tense and untrusting, with normal but verbose speech.  His affect was congruent with his mood, which was anxious and irritable.  There were no symptoms of depersonalization, derealization, hallucinations, illusions, obsessions, delusions, or suicidal or homicidal ideation.  He is preoccupied with being angry at the current U.S. Government, and the politicians and America.  He was oriented times four, with average intelligence and mild problems with attention, concentration, and short and long term memory.  Abstract insight, moral/ethical thinking, commonsense reasoning, and judgment were all within normal limits.  The Veteran reported experiencing depression "most of the time" and anxiety "off and on."  He described his temperament as "easy going" and stated that "I like to make people happy."  In general, the examiner reported that, "When he was able to work, he was a good worker and he would go to work regardless of how he was feeling emotionally.  He spends his days taking drives, visiting his children, going to the appointments, doing his household chores, visiting the VAMC and another Vet there as well as the other people there.  His hobbies include doing "arts and crafts."  He has good relations with his sister and wife's family.  He has many acquaintances but no close friends."

On the question of whether the Veteran would still be able to work, the VA examiner remarked that, "from a psychological perspective only, it is at least as likely as not that the Veteran could obtain and maintain gainful employment."  The rationale was that, "the Veteran has sufficient intelligence, ability to follow directions, memory, abstract thinking abilities, analytic reasoning abilities, and fine motor coordination."  The examiner went on to explain that the Veteran left his previous job "because of physical/medical problems and not psychological problems.  He currently stays active.  He enjoys being around people.  He would work best in a job that is low pressure in terms of productivity.  He needs an employer that is sympathetic to his psychiatric diagnosis.  He can work with others and have interface with the general public.  It important that he continue with his psychiatric medications and therapy to be successful on the job."

At an August 2014 art therapy class, the Veteran "presented as alert and [oriented] with pleasant mood and affect.  Veteran stated that the group had grown since he last participated and it felt "like a family" in the space, then made a small comment about being afraid to speak his mind.  [The therapist] successfully redirected conversation in an attempt to establish nonconfrontational verbal boundaries.  Veteran chatted and worked with older volunteer throughout remainder of session."  At a November 2014 VA group therapy session, the Veteran was "oriented x3, appropriately dressed, and attentive in session.  [His] mood was positive, and his affect was congruent with his mood.  No evidence of a thought disorder was reported or observed.  [His] judgment, insight and memory were appropriate.  Of note, [he] reported he has memory difficulties, but this did not come up in session.  No concerns evident."  The Veteran presented to a November 2014 art therapy class "alert and [oriented] with euthymic mood and congruent affect, was pleasant and engaged with peers and [therapist] throughout session.  General conversations focused on art making and wellness in relation to changing seasons and upcoming holidays.  No signs of [suicidal or homicidal ideation] present."  A December 2014 VA group therapy note shows that the Veteran was oriented, appropriately dressed, and attentive in session.  His mood was positive, and his affect was congruent with his mood.  He reported good relationships with his family at a December 2014 behavioral health visit, expressing a desire to build a shed in his son's yard and create a garden for his granddaughter.  He also discussed his personal religious faith and the role it plays as a coping skill.  In February 2015, he reported that his son and daughter have been helping him remember to take his medications and with other daily activities.  He expressed an interest in spending more time with his friends.  Overall, VA treatment records from August 2014 through February 2015 show stable symptoms with improved personal relationships.  
While acknowledging that the August 2015 Informal Hearing Presentation argues that the Veteran's reported "intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)" warrants a higher, 70 percent rating, the Board finds that the overall symptoms more nearly approximate the rating criteria for a 50 percent evaluation.  Some of the various symptoms demonstrated by the Veteran are contemplated by the rating criteria for 30, 50, and 70 percent evaluations, but the Board must consider the overall impact of such symptoms on the Veteran's social and occupational functioning.  

Based on the evidence described above, the Board finds that the evidence does not support a rating in excess of 50 percent for PTSD for the period beginning March 23, 2012.  There was never any evidence of suicidal ideation, obsessional rituals or hallucinations.  While the Veteran was noted tro have circumstantial, circumlocutory or stereotyped speech, there was no indication of any illogical, obscure, or irrelevant speech.  There was no evidence of spatial disorientation.  Socially, the Veteran demonstrated some impairment, and reported having difficulty in social situations and in relations with his children, but he was also noted at times to have a good relationship with his children and did participate in worship services and was an active and cooperative participant in a Veterans' therapy group.  There was no indication at any time that the Veteran had a neglect of personal appearance or hygiene.

The majority of the evidence indicates that even considering the symptoms the Veteran had (irritability, depressed mood, anxiety, memory impairment, difficulty sleeping, etc) at no time during this period did the Veteran demonstrate deficiencies in most areas.  During this period, the Veteran's judgment and thinking were always noted to be normal.  While he has shown difficulty in establishing and maintaining social relationships, he was able to maintain a relationship with his children and take part in social and hobby activities, including worship services and conversing with other Veterans.  While the symptoms would pose impairment at work, particularly at a high-stress job, examiners have also noted that the Veteran retained sufficient intelligence, ability to follow directions, memory, abstract thinking, analytic reasoning and motor to work.  Given these findings, the Board concludes that the weight of evidence shows that the Veteran's symptoms did not meet the criteria required for a rating in excess of 50 percent for PTSD. See 38 C.F.R. § 4.130, Code 9411.

The Veteran does not have any of the symptoms suggestive of a 100 percent rating, such as gross impairment in thought processes or communications, auditory or visual hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, persistent danger of hurting himself or others, or inability to remember his own name, his occupation, or the names of close relatives.  As the Veteran has none of the symptoms suggestive of a 100 percent rating and there is no other evidence of total impairment, the Board finds that the Veteran does not have total social or occupational as a result of his PTSD symptoms.

After consideration of the foregoing, the Board finds that for the period from March 23, 2012, the level of occupational and social impairment due to PTSD symptoms does not more nearly approximate the next higher 70 percent rating criteria under Diagnostic Code 9411.  To the extent any higher level of compensation than 50 percent is sought for the period from March 23, 2012, the preponderance of the evidence is against this appeal, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

In July 2012, the Veteran claimed entitlement to a total disability rating based upon individual unemployability (TDIU) and included evidence indicating that he could not work due to his PTSD.  The Veteran is currently service-connected for prostate cancer, rated as 100 percent disabling; PTSD, rated as 50 percent disabling; ischemic heart disease, rated as 30 percent disabling; bilateral hearing loss, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  He is entitled to special monthly compensation effective from April 24, 2012, based on his having a total schedular rating for prostate cancer and additional service-connected disabilities independently ratable at 60 percent or more as set forth under 38 U.S.C.A. § 1114(s) (2014). 

The U.S. Court of Appeals for Veteran's Claims (Court) held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

The Board concludes that the facts of Bradley are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran has already been granted an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley is not applicable in this case.  Therefore, the Veteran's TDIU claim is moot.  In the event that his total schedular rating for prostate cancer is reduced due to improvement, he would potentially be eligible to establish a TDIU.  

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD have manifested symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 50 percent from March 23, 2012 for PTSD is denied.

The appeal for entitlement to a TDIU is dismissed. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


